Case 1:21-cr-00378-TJK Document 30 Filed 07/15/21 Page 1 of 1

AO 442 (Rev. 01/09) Acrest Warrant

UNITED STATES DISTRICT COURT
for the

District of Columbia

United States of America

 

v. ) Case: 1:21-cr-00378
NATHANIEL A. TUCK ) Assigned To : Judge Timothy J. Kelly
aka "Nathan" and "Tito" ) Assign. Date : 7/7/2021
} Description: SUPERSEDING INDICTMENT (B)
Defendant - Related Case: 21-cr-378(TJK)
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) © NATHANIEL A. TUCK aka “Nathan” and “Tito”
who is accused of an offense or violation based on the following document filed with the court:

 

CO Indictment cif Superseding [Indictment Cl Information © Superseding Information © Complaint
©) Probation Violation Petition © Supervised Release Violation Petition © Violation Notice O Order of the Court

This offense is briefly described as follows:

18 U.S.C. §§ 1512(c)(2), 2 (Obstruction of an Official Proceeding, Aiding and Abetting), 18 U.S.C. § 1752(a)(1) (Entering
and Remaining in a Restricted Building or Grounds);18 U.S.C. § 1752(a)(2) (Disorderly and Disruptive Conduct in a
Restricted Building or Grounds); 40 U.S.C. § 5104(e)(2)(D) (Disorderly Conduct in a Capitol Building); 40 U.S.C. § 51 04(e)
(2)(G) (Parading, Demonstrating, or Picketing in a Capito! Building);18 U.S.C. § 231(a)(3) (Civil Disorder)

    

 

 

ECF DOCUMENT .
Pog aR, hereby atest nod certty that thi G..M Ic h ael H a rvey
i se pristed copy of a documect which -
) Sn. 2021.07.07
‘Courts for the Oictnet of Cokimba. Q
I e . ' t
Date: _07/07/2021 ee A 18:12:34 -04'00"
Laurence Dear 2021 2708 125901 Issuing officer's signature
Pierre-Louis” rer
City and state: | Washington D.C. G. Michael Harvey, U.S. Magistrate Judge
Printed name and ttle

 

Return

 

 

This warrant was received on (date) oF / 9 ?/ (2. 8 2f _, and the person was arrested on (date) 0: LUN5 /: 2 02 l
at (city and state) ‘Orlando yl. es

cue 07/5/2021 > a

Qe MArresting officer's signature

Stesen Snydes Seg Ascat

rinte ark tit

 

 
